IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 00-11072
                                      Summary Calendar



       JOSE ANTONIO GUZMAN,

                                                           Plaintiff-Appellant,

                                             versus

       FEDERAL EXPRESS CORP.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                            (USDC No. 3-99-CV-659-R)
           _______________________________________________________
                                   March 2, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Jose Antonio Guzman appeals from summary judgment against him on his claims

under the Americans with Disabilities Act. We agree with the district court. Guzman’s

discrimination claim must fail because he offers no evidence that he had a disability or



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
was regarded as having a disability at the time he was fired. See Murphy v. United Parcel

Serv., Inc., 527 U.S. 516, 523-25 (1999). Rather, he was merely unable to drive and was

regarded as only being unable to drive. Guzman’s retaliation claim must also fail because

he cannot show a causal link between his suit and his termination. See Sherrod v.

American Airlines, Inc., 132 F.3d 1112, 1122 (5th Cir. 1998) (requiring but-for

causation).

       AFFIRMED.




                                            2